Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  	    				Reason for Allowance
Claims 1-2, 4-9 and 21-29 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. Michel T et. al. US 20180003910 A1.
Claim 1-9 are allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious shipping components confiqured to hold the one or more pluggable modules in the >artially inserted position for physical and protective support during shipping, wherein the first protection element is configured to protect the interface and respective connector device during shipping by keeping the interface and respective connector device apart to thereby reduce damaqe to the interface and respective connector device due to vibration win combination with the rest of the limitations of the base claim.  
Claim 21-25 are allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious 
wherein the first protection element includes one or more of i) a latch for holding the first protection element in place near the front edge of the one or -4-Attorney Docket No.: 10.2813PATENT more sockets, and ii) a tab configured to enable removal of the first protection element in a sideways direction;
in combination with the rest of the limitations of the base claim.  
Claim 26-29 are allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious 
wherein the first protection element includes at least a top arm arranged near a top edge of the one or more sockets, and wherein a step or abutment of each of the one or more pluggable modules is configured to contact the top arm when the one or more pluggable modules are arranged in the partially inserted position
in combination with the rest of the limitations of the base claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883